Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change March 26, 2009 Item 3 News Release The news release dated March 26, 2009 was disseminated through Marketwire’s Canadian and US Timely Disclosure, Continental Europe Finance and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that the underwriters of its recent public offering have exercised, in part, their over-allotment option and will purchase an additional 375,713 common shares at US$17 per share.The option was granted pursuant to the public offering of 5.45 million common shares, at an offering price of US$17 per share, which closed on February 27, 2009.The gross proceeds from the exercise of the over-allotment option will total approximately US$6.4 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated March 26, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 26th day of March, 2009 March 26, 2009 News Release 09-11 SILVER STANDARD ANNOUNCES EXERCISE OF OVER-ALLOTMENT
